HARVEY, P. J.
This is an injunction suit brought by the plaintiff in error against the city of San Antonio and certain of its officers, to restrain the latter from revoking a certain permit, issued to the plaintiff in error, for the erection of a filling station on a certain city lot owned by the plaintiff in error. The trial court rendered judgment for the latter, and the Court of Civil Appeals reversed that judgment and rendered judgment for the defendants in error. 30 S.W.(2d) 339. Writ of error was granted by the Supreme Court. It has been shown here that, pending the appeal in the case, the plaintiff- in error conveyed said city lot to a stranger, and is no longer the owner thereof. The questions involved herein have therefore become moot. Thompson & Co. v. City of San Antonio (Tex. Com. App.) 38 S.W. (2d) 784. For this reason, we recommend that this case be dismissed at the cost of the plaintiff in error.
CURETON, C. J.
The cause is dismissed because moot, as recommended by the Commission of Appeals.